COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                 NO. 2-10-013-CV

IN RE UNIVERSAL UNDERWRITERS                                             RELATOR
OF TEXAS INSURANCE COMPANY
                           ------------

                              ORIGINAL PROCEEDING

                                      ------------

                          MEMORANDUM OPINION 1

                                      ------------

          The court has considered relator’s petition for writ of mandamus and is

of the opinion that all relief should be denied. Accordingly, relator’s petition for

writ of mandamus is denied and the stay of the trial court proceedings in cause

number 141-237069-09 in the 141st District Court of Tarrant County is hereby

lifted.

          Relator shall pay all costs of this original proceeding, for which let

execution issue.

                                                     PER CURIAM


PANEL: MEIER and DAUPHINOT, JJ.

DELIVERED: March 23, 2010



    1
        See Tex. R. App. P. 47.4.